Citation Nr: 0109492	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-20 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


REMAND

The veteran had active duty from October 1963 to June 1967.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran has contended that she was subjected to personal 
assault(s) of a sexual nature in service that led to the 
development of a psychiatric disorder  which she believes is 
PTSD.  Service connection for PTSD requires (1) medical 
evidence diagnosing the condition in according with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(2000).  See Cohen v. Brown, 19 Vet. App. 128 (1997).

In August 1997, the veteran filed a claim for service 
connection for "personal trauma" due to sexual harassment 
in service that began in 1964, when she was stationed at 
Sheppard Air Force Base in Wichita Falls, Texas.  According 
to the veteran, whenever she went into a hospital supply 
storeroom, one or two male servicemen turned out the lights, 
one stood outside the door to prevent her from leaving and 
another male physically groped her.  The veteran stated that 
a male soldier once ripped the buttons off her blouse, 
requiring that she put on a sweater and change her clothes.  
On other occasions, the servicemen brushed up against her, 
grabbed her breasts and buttocks and used sexually explicit 
language.  She did not report the incidents to her commanding 
officer because of fear that she would receive a poor 
performance report.  She has been privately treated for 
depression since approximately 1986 and, by VA, since 1996.  
While employed at General Motors, the veteran was told she 
had severe depression for a long time and she said she had 
asthma that was triggered by stress.  

An August 1998 VA examination report includes diagnoses of 
depressive disorder, not otherwise specified, and anxiety 
disorder, not otherwise specified, but the examiner did not 
diagnose PTSD or comment on the etiology of the veteran's 
psychiatric pathology.  According to a January 2000 statement 
from a VA clinical social worker and women veterans 
coordinator, in February 1997, the veteran initially enrolled 
in the social worker's clinic and the Military Sexual Trauma 
Counseling Clinic.  Treatment included individual 
psychotherapy with the social worker and prescribed 
medication managed by a staff psychiatrist.  The veteran was 
diagnosed with depressive disorder, not otherwise classified.  
The social worker noted that the veteran had some of the 
symptoms associated with an anxiety disorder, specifically 
post-traumatic stress disorder, that included intrusive 
memories, dissociative episodes, including flashbacks and 
visual hallucinations of one of the men the veteran indicated 
sexually harassed her in service.  In the social worker's 
opinion, the veteran's symptoms were directly related to 
experiences the veteran asserted happened while on active 
duty.

In Patton v. West, 12 Vet. App. 272 (1999), the court held 
that in a claim of service connection for PTSD as a result of 
personal assault, the development procedures of VA's 
Adjudication Procedure Manual, M 21-1, Part III, Paragraph 
5.14(c) (April 30, 1999), must be strictly followed.  M21-1 
Part III, 5.14(c) addresses the development of PTSD claims 
based on personal assault and notes that because personal 
assault is an extremely sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  

The record reflects that service medical records show that, 
in November 1964, the veteran was given Benadryl for sleep.  
A May 1965 psychiatry record entry notes "situational 
difficulty" and, in November 1965, an upper gastrointestinal 
series was negative.  At the time of discharge, she was 
married and pregnant.  Her report of separation shows that 
she was separated with a separation code (SDN) of 221 for 
pregnancy.

Performance evaluation records indicate that the veteran 
experienced some initial performance problems in service, 
that evidently resolved.  In June 1966, she was recommended 
for promotion.  

Post service, according to a February 1997 VA outpatient 
psychotherapy record, the veteran reported that she was an 
occupational therapy assistant at a hospital during service.  
She stated that male colleagues repeatedly locked her in a 
dark storage closet with other men who groped her.  She was 
ultimately discharged from service due to poor performance 
(she would not go to the storage closet.)  A March 1997 VA 
outpatient record indicates that the veteran reported on a 
history of sexual harassment in service and after discharge.  
Outpatient records also reflect her complaints of 
gastrointestinal and sleep difficulty.

In an October 1998 statement in which the veteran set forth 
her asserted in-service stressors, she indicated that in 
January 1964 she was assigned to Sheppard Air Force Base.  
She indicated that after she entered a storeroom, one or two 
male servicemen turned the lights out.  The veteran said one 
person stood outside against the door, preventing her from 
leaving and the other serviceman put his hands all over her.  
On one occasion, a serviceman ripped the buttons off her 
uniform and she had to put on a sweater and then change her 
clothing.  She denied receiving treatment in service due to 
fear of receiving bad performance records.  The veteran 
reported that she told a named roommate about the incident.  

Other statements in the file are to the effect that the 
veteran told Captain [redacted], her supervisor, that 
her clothing had been ripped and she had to put on a sweater, 
but was given an Article 15 for attitude and being out of 
uniform.  

At her January 2000 hearing, the veteran reported that from 
1963 to 1967, she was an occupational therapy assistant at 
Sheppard Air Force Base.  She recalled that on January 28, 
1964 she was given a tour, shown the storeroom, locked in the 
storeroom and groped.  The veteran said she told her captain 
that the servicemen were "doing things they shouldn't be 
doing' and inappropriately touched her but was disbelieved 
and told to "deal with it".  The harassment continued and 
she again reported it to her captain, but was disbelieved.  
According to the veteran, approximately one month after her 
arrival, the harassment became more aggressive.  She went to 
her lieutenant and then her captain who referred her to the 
chaplain who advised her to read the bible.  Several months 
later she was referred to a psychiatrist (with whom she 
worked) who said their conversation was "off the record" to 
avoid her receiving a dishonorable discharge for a mental 
disorder.  The veteran indicated that she requested a 
transfer, to the surgical unit, but was told there were no 
openings.  She also indicated that a NCO was an attacker and 
she went over his head to her captain to report the event.  
She indicated that when she complained to Captain [redacted], a 
female officer she was assigned to duty that required 
cleaning bedpans.  Post service, the veteran reported seeking 
psychiatric treatment in 1981, apparently soon after 
beginning work at General Motors Corporation, where she 
worked for approximately seventeen years and then medically 
retired, but not for psychiatric problems.  She experienced 
problems while working at General Motors and sought 
psychotherapy from the psychiatrist there.  She agreed to 
submit the records of that treatment to the VARO.  The 
veteran testified that she was married from 1967 to 1980 and 
that her in-service trauma created intimacy issues with her 
husband that ultimately led to divorce.  The veteran's 
representative stated that her ex-husband had been contacted 
because he knew of her problem in service but was reluctant 
to make a statement. 

In support of her contentions, the veteran submitted 
statements from her mother and sister, dated in January 2000, 
to the effect that the veteran complained of sexual 
mistreatment to them shortly after she entered service.  Her 
mother recalled that the veteran said she told the chaplain 
and other Air Force officials about the harassment but was 
not believed.  Her sister stated that while in service, the 
veteran complained of being repeatedly propositioned and 
fondled and described an incident in which she was chased and 
tore her uniform.  According to this statement, when the 
veteran complained to her supervisor, she was disbelieved and 
reprimanded for being out of uniform.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  As noted above, the veteran 
reported working at General Motors Corporation from May 1979 
to March 1997 and testified to receiving treatment for a 
nervous condition during that time.  In a May 2000 response 
to the RO's inquiry, the veteran's representative said he 
attempted to contact the veteran regarding her efforts to 
obtain these records.  In a June 2000 letter to General 
Motors Corporation, the RO requested the pertinent treatment 
records, but the Board believes another effort should be made 
to obtain these records.

Further, in the Board's opinion, the January 2000 VA social 
worker's diagnosis of depressive disorder, not otherwise 
classified, and her opinion that the veteran's symptoms were 
directly related to service may, at the very least, be 
interpreted as an inferred claim of service connection for an 
acquired psychiatric disorder that is intertwined with the 
veteran's claim for service connection for PTSD.  It is the 
judgment of the Board that the RO must develop this claim for 
an acquired psychiatric disability.  The Board finds this 
matter to be an integral component of the claim and 
inextricably intertwined with the issue of entitlement to 
service connection for PTSD.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1990).  To satisfy due process requirements 
regarding the determination in the first instance of the 
extent of any entitlement to service connection for an 
acquired psychiatric disorder, the Board must remand the 
matter to the RO for appropriate development and 
consideration.  See Bernard v. Brown, , 4 Vet. App. 384 
(1993).   

Finally, on remand, in verifying the existence of an in-
service stressor and any other material issue, the equipoise 
standard of proof, not the preponderance standard, must be 
applied.  See Patton v. West, 12 Vet. App. 272 (1999); see 
also YR v. West, 11 Vet. App. 393, 399 (1998) (In a system 
where equipoise is the standard of proof, evidence of this 
nature cannot be ignored.).

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran and 
request that she prepare and send to the 
RO requests for corroboration  directed 
to [redacted], identified 
as her roommate in service, to Captain 
[redacted] and Captain [redacted] 
[redacted] (the captains listed as her 
supervisors on her evaluations in 
service), and the Chaplain who counseled 
her (if she can recall the name of such 
individual), requesting that each 
individual provide a written statement 
affirming that the inservice sexual 
harassment  that she alleges actually 
occurred (or at least affirming that the 
veteran had then advised these persons 
of the same).  Upon receipt thereof, the 
RO should check the name in the VA BIRLS 
system and with the service department 
locator service to possibly obtain the 
current addresses of these persons.  If 
any addresses are obtained, her letters 
should be sent thereto.

2. The RO should contact the veteran 
regarding address of her former husband.  
If such is furnished, the RO should 
request that, if possible, a field 
examiner interview him and obtain a 
statement to verify her allegations that 
she informed him of the sexual 
harassment she experienced in service.  
If a field examination is not possible, 
and that should be documented, he should 
be contacted by telephone or letter in 
order to corroborate the veteran's 
assertions as appropriate.  All efforts 
to contact the veteran's former husband 
should be documented in the claims file.  

3. The RO should assist the veteran in 
developing the credible supporting 
evidence needed to confirm that the 
events that she has alleged occurred in 
service actually did occur by following 
the procedures in VBA's Adjudication 
Procedure Manual, M21-1 (M-21-1) for 
developing claims for service connection 
for PTSD where the alleged stressful 
event is personal assault.  See Patton 
v. West, 12 Vet. App. at 277-80.  In 
addition, the RO should advise the 
veteran of the importance to her claim, 
as noted by the Board above, of 
submitting treatment records of any 
plant psychologist or psychiatrist at 
the General Motors Corporation and, if 
the veteran provides the appropriate 
release forms, the RO should assist her 
in obtaining these records in order to 
complete her application for benefits.  
The veteran should be allowed a 
reasonable amount of time to submit the 
necessary evidence or to provide the 
necessary release forms for the General 
Motors employee medical records so that 
the RO may assist her in obtaining the 
records.  The RO should also attempt to 
obtain all VA treatment records, if any, 
that pertain to a psychiatric disorder.

4. Thereafter, if, and only if, the RO 
determines that plausible medical 
evidence of a link or connection between 
service and a currently diagnosed PTSD 
and/or depressive disorder has been 
submitted, the RO should assist the 
veteran with any further development of 
the evidence that may be needed pursuant 
to the statutory duty to assist under 
38 U.S.C. §§ 5103 and 5103A.  This 
assistance may include scheduling the 
veteran for a VA psychiatric examination 
by an examiner who reviewed the claims 
file and service medical records.  For 
the purposes of the claims, the examiner 
should determine whether the events 
documented qualify as stressors, as 
defined by DSM IV, and clarify whether a 
diagnosis of PTSD, or another 
psychiatric disorder if any, conforms to 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) 
(DSM-IV) criteria for that disorder and, 
if present, whether it is as likely as 
not related to any documented incidents 
from service which she recalls.  

5. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

6.  Thereafter, the RO must develop and 
adjudicate the claim for service 
connection for an acquired psychiatric 
disorder.  All contentions, arguments 
and theories of entitlement raised by 
the veteran should be fully addressed by 
the RO.  Notice of the RO's decision 
regarding this claim, to include notice 
of appellate rights attaching thereto, 
if the decision is in any way adverse to 
the appellant, should be furnished in 
accordance with the established claims 
processing procedures.  If the decision 
is adverse, and the appellant perfects 
an appeal, that issue should be 
certified to the Board for review.  

7. The RO should readjudicate the claim of 
entitlement to service connection for 
PTSD, using the equipoise standard of 
proof.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




